DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 1 July 2022 is hereby acknowledged. Claims 1-7 and 9-12 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 1 July 2022. In particular, claim 1 now requires a specific amount of principal catalyst. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now requires “about 1 to 10 wt % of a principal catalyst and an additive catalyst.” There does not appear to be support for this range. First, the wt % is interpreted as based on the total weight of the resins, where the resins are construed to refer only to the toughening resin and to the epoxy resins. While the specification as filed teaches 1 to 4 phr (parts per hundred resin) of the principal catalyst (specification, para. 0026), and that the additive catalyst is present in an amount between 1 and 10 wt % of the amount of the principal catalyst, nothing in the specification suggests the recited range as a loading amount of the principal catalyst.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites a finish free of yellowing or discoloration. Color (thus discoloration) are terms of degree. Applicant’s specification has is no disclosure of a measurement or threshold for color of the material, a person of ordinary skill in the art would not know whether a surface formed meets this limitation. 

Claim Rejections - 35 USC § 103
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,933,382 (“Kitagawa”) in view of US 5,747,565 (“Ono”) as evidenced by US 5,244,939 (“Yasuda”).
	As to claim 1, Kitagawa teaches a powder coating composition (abstract), including combinations of epoxy resins, and rubber powder (a toughening agent), and a hardener. Specifically exemplified as a hardener is adipic acid dihydrazide (ADH) (5:43), which meets the recited general structure where n is 4. Sample 4 of Kitagawa, Table 1, teaches a composition containing epoxy resins, rubber powder (toughening resin), ADH, and hardener A is 2-methylimidazole (5:39), which meets the recitations for the principal catalyst, and is an imidazole amine (5:40-41), which meets the recitation for the additive catalyst. In addition, Kitagawa generally teaches that high speed hardeners such as 2-phenylimidazole may be used in conjunction with low speed hardeners such as 2-methylimidazole (3:45-50).
	The epoxy binder resins of Sample 4 include Epikote 1004, being a bisphenol epoxy resin having a molecular weight of 1600 (5:15-20), thus an EEW of 800 g/eq, and Epikote 1007, a bisphenol A epoxy resin having a molecular weight of 2900 (5:8-10), such that the EEW is calculated to be approximately 1450 g/eq. As such, Kitagawa teaches that the epoxy binder system comprises a bulk epoxy resin package of a blend of epoxy resins having an EEW between 800 and 2000. 
	The EEW of the third epoxy resin EOCN-104 is not stated by Kitagawa. However, this resin is an o-cresol novolac epoxy resin (5:12-14), which as evidenced by Yasuda, 5:55-58, has an epoxy equivalent weight of approximately 235 g/eq. From this, it can be calculated that the epoxy binder system comprises 9 wt % of rubber particles (toughening resin), and 82 wt % of the bulk epoxy resin package comprising a blend of epoxy resins having an EEW of 800 and 2000.
	Kitagawa does not discuss the resin to crosslinker stoichiometric molar ratio, but sample 4 teaches 30 parts of Epikote 1007, 10 parts EOCN 104, 60 parts of Epikote 1004, with 1 part of the crosslinkers diaminodiphenylmethane (amine hydrogen equivalent of 49.5), and 5 parts of ADH (amine hydrogen equivalent weight of 43.5). From this, it can be seen that the resin-crosslinker stoichiometric ratio is approximately 1:1, which is within the recited range.
	Kitagawa differs from the claim in that Kitagawa is silent as to the averaged particle size of the dihydrazide amine. However, Ono teaches similar epoxy powder coating compositions cured with ADH, and suggests particle sizes below 200 mesh are associated with better performance (3:25-30), and uses examples of ADH having a particle size of 5 micrometers (4:17-18), which is within the recited range.
	Kitagawa differs from the claim in that Kitagawa does not exemplify the recited amount of principal catalyst. However, Kitagawa teaches that the imidazole type hardener is used in amounts form 0.1 to 5, preferably 0.2 to 4 pars (3:40-45), which overlaps the recited range, to the extent required to control hardening speed.
	As such, it would be obvious to modify the composition of Kitagawa, including adipic acid dihydrazide, including in the recited particle size range, as Kitagawa teaches that the use of ADH in recited particle sizes improves performance of epoxy powder coatings, further using imidazole compounds (which meet both the definition of principal and additive catalyst), including in the recited amount, to adjust curing speed.
	As to claim 2, Kitagawa teaches Epikote 1004, a type 4 epoxy resin, which as discussed has an EEW of approximately 800 g/eq, and Epikote 1007 is a type 7 having an EEW of 1950, within the recited range. 
	As to claims 3 and 4, sample 4 of Kitagawa teaches 60 parts of Epikote 1004 (type 4) and 30 parts of Epikote 1007 (type 7), or a weight ratio of 2:1, which is within the recited range of ratios recited in both claims 3 and 4.
	As to claim 6, sample 5 of Kitagawa contains a binder resin system calculated as having 9 wt % of rubber particles (toughening resin), 54 wt % of the epoxy type 4 having an EEW of 800, and 27 wt % of epoxy type 7 having an EEW of 1950.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,933,382 (“Kitagawa”) in view of US 5,747,565 (“Ono”) as evidenced by US 5,244,939 (“Yasuda”) as applied to claim 1 above, and further in view of US 6329473 (“Marten”).
	As to claim 8, Kitagawa in view of Ono does not teach a secondary additive catalyst of 2-propylimidazole, but teaches the use of imidazole compounds in combination (3:9-15). It is known from Marten that imidazoles are suitable hardeners for epoxy curable compositions, including powder coating compositions (abstract, 12:57-13:49), including 2-methylimidazole and 2-propylimidazole, such that the use of 2-propylimidazole is an obvious modification given its known utility as a hardener.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 1 July 2022 have been fully considered but they are not persuasive. While not exemplified, as discussed above, Kitagawa more broadly teaches a range of loading of imidazoles which are within the recited range. Applicant’s citation of 0.05 to 0.7 parts per 100 parts of resin (Kitagawa, 4:40-45), is in reference to a high speed hardener, which is not the 2-methylimidazole exemplified by Kitagawa (see 3:49-55).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764